Citation Nr: 1449397	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  13-30 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and a cognitive disorder.

2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1956 to September 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

VA treatment records dated from March 2011 to March 2012 have been reviewed by the RO in the most recent Statement of the Case (SOC) dated September 2013.  Other records submitted and dated March 2012 to April 2012 are not relevant to the bilateral foot claim.  As the acquired psychiatric claim will be remanded, the AOJ will have an opportunity to consider the additional medical evidence.  

In the April 2012 rating decision, service connection for a mental disorder, to include anxiety disorder was denied.  Evidence of record includes diagnoses of anxiety, depression, and a cognitive disorder.  The law holds that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The claim has therefore been recharacterized to encompass all diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and a cognitive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's claimed bilateral foot disorder was not caused by or aggravated by his military service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law with which it is required to comply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.)


VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013). 

This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for VA to further develop the claim and thereby allowing VA to adjudicate the claim on an expedited basis.  When filing a fully developed claim, a claimant agrees to submit all evidence relevant and pertinent to his claim, other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the claimant.  New evidence submitted after a rating decision is issued but within the one-year period following submission of a claim can be considered, although such consideration precludes the claimant's continued participation in the FDC process.  See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the claimant of what evidence is required to substantiate a claim for service connection and of the claimant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the FDC form submitted by the claimant satisfies the VCAA duty to notify. 

There has been compliance with the assistance provisions set forth in the law and regulations.  Here, the claimant's service treatment records (STRs) have been obtained and associated with the record.  No other pertinent records have been identified by the claimant.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The standards of McLendon are not met.  The Veteran's VA treatment records reflect diagnoses of oncycryptosis and onchomycosis in January 2012.  No competent medical evidence establishes that the Veteran's claimed bilateral foot condition manifested in service or that any presumptive service connection regulations are met.  The Veteran has not claimed that his current claimed bilateral foot condition is related to an in-service event, injury or disease.  Thus, the McLendon factors are not satisfied and, therefore, a VA medical examination is not required to decide this claim.  See McLendon, 20 Vet. App. 79, 82 (2006). 

VA has satisfied its duties to notify and assist and, therefore, the Board may proceed with appellate review.  


The Merits of the Claim

The Veteran alleges that he has a bilateral foot disorder that is connected to his military service.  The Veteran does not provide any details about how his alleged foot disorder is connected to service.  The preponderance of the evidence is against a finding that any claimed bilateral foot disorder was caused by any incident of military service, and the appeal will be denied. 

As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's separation physical examination showed that his feet were normal, and nothing in the record shows that the Veteran reported symptoms of a bilateral foot condition until his VA treatment for oncycryptosis and onchomycosis in January 2012 - over 55 years after the Veteran left military service.  Although not dispositive by itself, the absence of any indication of a relevant medical complaint until many years after service is relevant in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The medical evidence does not show any complaints of or treatment for any bilateral foot condition until January 2012.  These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

There is also no competent evidence of a nexus between the current claimed bilateral foot condition and service.  While the Veteran claims that his bilateral foot condition was caused by his military service, the question of whether the Veteran's claimed bilateral foot disorder is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a bilateral foot disorder, he is not competent to comment on the etiology of his claimed bilateral foot disorder. 

The preponderance of the evidence is against a finding that the Veteran's bilateral foot disorder had its onset in service or is otherwise related to it.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.


ORDER

Service connection for a bilateral foot disorder is denied.


REMAND

Remand is required to obtain a VA psychiatric examination, which adequately addresses the relationship, if any, between the Veteran's acquired psychiatric disorder and service. 

Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all of the Veteran's updated VA medical records with his claims file.

2.  Obtain all of the Veteran's service personnel records and associate them with the claims file.

3.  Schedule the Veteran for a psychiatric examination with a suitably qualified examiner.  The purpose of the examination is to determine whether the Veteran has an acquired psychiatric disorder, to include depression, anxiety, and a cognitive disorder, that had its onset or was aggravated during active service.  The claims file, including a copy of this remand, must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must take a psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disorder found.  For any currently diagnosed psychiatric disorder, other than a personality disorder, the examiner should provide an opinion as to whether the psychiatric disorder began during service, was chronically worsened during service, is related to any incident of service, or was manifested as a psychosis within one year after discharge from service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following: 

(a) The Veteran's psychiatric entrance examination did not show any abnormalities.

(b)  A September 1956 Report of Aptitude Board stated that the Veteran was unable to understand or carry out simple orders and instructions and would not march with the rest of his company.  The September 1956 Medical Officer's Report stated that the Veteran seemed unable to understand instructions.  

(c)  The Veteran's psychiatric separation examination is marked abnormal.

(d)  The Veteran's VA treatment records from 2011 noted complaints about his children taking advantage of him, his daughter verbally abusing him, and his grandson being a drug addict.

(e)  After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions:

Does the Veteran have any psychiatric disability currently shown, especially to include depression, anxiety, and a cognitive disorder, that was caused by or aggravated by his military service?

Does the Veteran have any psychiatric disability currently shown, especially to include depression, anxiety, and a cognitive disorder, that is related to the symptoms shown in the September 1956 Medical Officer's Report?

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


